Case 6:19-cv-01711-WWB-EJK Document 9 Filed 09/09/19 Page 1 of 4 PageID 482




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

  OVIEDO MEDICAL CENTER, LLC                )
                                            )
         PLAINTIFF,                         )
                                            )
  v.                                        )
                                            ) Case No.: 6:19-cv-01711-WWB-EJK
  ADVENTIST HEALTH SYSTEM/SUNBELT,          )
  INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                            )
         DEFENDANT.                         )
  __________________________________________)

           NOTICE OF REQUEST FOR PRELIMINARY INJUNCTION HEARING

            Plaintiff Oviedo Medical Center, LLC seeks to schedule a preliminary injunction

  hearing, on a day and time convenient for the Court, to allow sufficient time for the Court to

  hear and consider all of the evidence and render a decision on Plaintiff’s Motion for Entry of

  a Preliminary Injunction (“Motion”) prior to October 6, 2019 to preserve the status quo. See

  D.E. 6.

            On September 3, 2019, Plaintiff filed a Motion pursuant to Fed. R. Civ. P. 65 and 15

  U.S.C. § 1116 of the Lanham Act, requesting that this Court enter a preliminary injunction

  preventing Defendant Adventist Health System/Sunbelt, Inc. d/b/a AdventHealth Oviedo ER

  from further use of its distinctive phrase “Oviedo ER” in any fashion in connection with its

  soon-to-be opened emergency care facility. Given the immediate nature of the relief sought,

  that same day, Plaintiff sent a courtesy copy of its Complaint and Motion to counsel for

  Defendant.1 On September 5, 2019, Plaintiff formally served Defendant’s registered agent.


  1
      Prior to commencing this action, counsel for Plaintiff was communicating with Defendant’s counsel
Case 6:19-cv-01711-WWB-EJK Document 9 Filed 09/09/19 Page 2 of 4 PageID 483




  Furthermore, Plaintiff’s counsel has subsequently followed up with Defendant’s counsel by

  e-mail in an attempt to coordinate a mutually agreeable hearing date to no avail.

          Critically, as set forth in Plaintiff’s Complaint for Injunctive Relief [D.E. 1] and

  Motion, upon information and belief, Defendant’s emergency care facility is scheduled to open

  on October 6, 2019. As a result, Plaintiff respectfully requests that the Court schedule a hearing

  to hear the evidence and render a decision in advance of the October 6, 2019 opening date. In

  light of the relief sought and the time sensitive nature of this dispute, any delay in Defendant’s

  response should not affect the Court’s prompt scheduling of a preliminary injunction hearing.




  – Bryan P. Stanley from Kutak Rock LLP – regarding this matter. Plaintiffs will serve this request on
  Defendant and its counsel since to date, Defendant has yet to make an appearance on this Court’s
  docket.



                                                   2
Case 6:19-cv-01711-WWB-EJK Document 9 Filed 09/09/19 Page 3 of 4 PageID 484




  Dated: September 9, 2019

                                     Respectfully submitted,

                                     /s/ Martin B. Goldberg
                                     Martin B. Goldberg
                                     Emily L. Pincow
                                     LASH & GOLDBERG, LLP
                                     Miami Tower
                                     100 SE 2nd Street, Suite 1200
                                     Miami, FL 33131-2158
                                     Phone: (305) 347-4040
                                     Fax: (305) 347-4050
                                     mgoldberg@lashgoldberg.com
                                     epincow@lashgoldberg.com

                                     and

                                     Dennis D. Murrell*
                                     Elisabeth S. Gray*
                                     Brian McGraw*
                                     MIDDLETON REUTLINGER
                                     401 S. Fourth Street, Suite 2600
                                     Louisville, Kentucky 40202
                                     Phone: (502) 584-1135
                                     Fax: (502) 561-0442
                                     dmurrell@middletonlaw.com
                                     egray@middletonlaw.com
                                     bmcgraw@middletonlaw.com

                                     *pro hac vice applications to be submitted

                                     Counsel for Plaintiff Oviedo Medical
                                     Medical Center, LLC




                                      3
Case 6:19-cv-01711-WWB-EJK Document 9 Filed 09/09/19 Page 4 of 4 PageID 485




                               CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 9, 2019, the foregoing was filed
  with the Clerk of Court using the CM/ECF system which will send a notification to counsel of
  record:


                                              /s/Martin B. Goldberg
                                              Martin B. Goldberg
                                              Emily L. Pincow




                                               4
